EVANS, Circuit Judge
(concurring).
I can not agree with plaintiff’s contention that it sought recovery on two different counts or causes of action. It stated but one 'cause of action which included the allegation that defendant “well knew at the time he instigated and prosecuted the * * * proceedings * * * that said C. T. C. Investment Company had been dissolved * * * and no longer had any corporate existence or any power to authorize the bringing or prosecution of an action against plaintiff * *
The court found against the plaintiff on the issue of defendant’s scienter. If this finding be accepted it would seem to me to defeat plaintiff’s stated cause of action.
I am, however, persuaded that there is no evidence to support the court’s finding that “plaintiff has failed to sustain the allegations of the complaint.” In other words, it seems clear beyond argument that “the said Joseph A. Duner knew at the time suit was instituted and prosecuted that he had no authority to authorize the bringing of or prosecution of said suit.”
The evidence, in my opinion, as to the knowledge of defendant, was conclusive. This being so, it is unnecessary to consider the liability of one who brings a suit for another whose death prior to the institution of the suit was unknown to the attorney or agent who caused the suit to be brought and who would have been authorized to bring such suit but for the death or dissolution of the client.
Convinced as I am that defendant had knowledge of the dissolution of the C. T. C. Investment Company before suit was brought, he is liable for the reasonable and necessary expenses incurred by plaintiff in defending the action. While inclined to the view that there was no liability on defendant’s part on the facts in this case unless he knew of the dissolution of the C. T. C. Company, I am nevertheless agreeing with the conclusion reached by the majority because of my conviction that the defendant did know when he authorized the commencement of the action against plaintiff that his principal had been dissolved for more than two years and could not maintain this action.